Title: To George Washington from Thomas Wharton, Jr., 11 March 1778
From: Wharton, Thomas Jr.
To: Washington, George



Sir,
In Council Lancaster [Pa.] March 11. 1778.

The enclosed is copy of a letter written by the Navy Board of Pennsylvania; which the Council thought proper to refer with such intelligence respecting the boats &c. in Delaware as Captain Huston shall be able to give, to your Excellency. However unwilling the state may be to lose their little force on Delaware, their confidence in your wisdom will induce a ready obedience to your Excellency’s Orders in that and every other military department. Perhaps it may be necessary to take effectual measures to prevent the men belonging to the boats from joining the enemy upon their being ordered to sink the gallies &c.
Captain Huston will receive orders from you to the Navy Board. I have the Honor to be with great respect Your Excellencys Obedient Humble servant

Tho. Wharton junr Prest

